United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3342
                         ___________________________

                                    Charles N. Ivey

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

           Nancy A. Berryhill,1 Acting Commissioner of Social Security

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                  for the Western District of Arkansas - Harrison
                                  ____________

                              Submitted: April 3, 2017
                                Filed: July 5, 2017
                                  [Unpublished]
                                  ____________

Before SHEPHERD, MURPHY, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.




      1
       Nancy A. Berryhill has been appointed to serve as Acting Commissioner of
Social Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c).
      Charles N. Ivey appeals the order of the district court2 affirming the
Commissioner’s determination that he is not entitled to disability insurance benefits
and supplemental security income, after his hearing before an administrative law
judge. Upon de novo review, see Lott v. Colvin, 772 F.3d 546, 548-49 (8th Cir.
2014), we are satisfied that the decision is supported by substantial evidence on the
record as a whole. The judgment of the district court is affirmed. See 8th Cir. R.
47B.
                       ______________________________




      2
        The Honorable Erin Setser, United States Magistrate Judge for the Western
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-